 



Exhibit 10.2

         

  o   Optionee’s Copy

  o   Company’s Copy

Capital Automotive Group
Second Amended and Restated 1998 Equity Incentive Plan
Stock Option Agreement

To                                       :

Capital Automotive REIT (the “Company”) has granted you one or more options (the
“Option(s)”) under the Capital Automotive Group Second Amended and Restated 1998
Equity Incentive Plan (the “Plan”) to purchase certain common shares of
beneficial interest of the Company (the “Common Shares”), at specified prices
per share (the “Exercise Price”). Schedule I to this Agreement (the “Agreement”)
specifies the number of Common Shares, the Exercise Price, the Date of Grant,
the date the Option(s) will expire absent some earlier expiration (the “Option
Expiration Date”) , and whether a particular option is intended to be an
incentive stock option (“ISO”) within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). Option(s) designated as ISOs will
be treated as such to the limits the Code allows and as nonqualified stock
options for any additional Common Shares.

The Option(s) are subject in all respects to the applicable provisions of the
Plan, a copy of which is attached. By signing this Agreement, you acknowledge
receiving the Plan. This Agreement incorporates the Plan by reference and
specifies other applicable terms and conditions. All terms not defined by this
Agreement have the meanings given in the Plan. The Plan’s Administrator may
adjust the number of Common Shares and the Exercise Price from time to time
under the Plan.

In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Option(s):



(1)   The schedule for exercising each Option is as follows, subject to Section
(3) below on expiration:



a.   You may exercise the Option in accordance with the schedule specified on
Schedule I.   b.   The Administrator may, in its sole discretion, accelerate the
time at which you may exercise part or all of the Option.



(2)   Subject to this Agreement and the Plan, you may exercise an Option only by
written notice (or through another approved medium, which could include a voice
or electronic messaging system) to the Secretary of the Company or other
designated notice recipient,

 



--------------------------------------------------------------------------------



 



on or before the date that Option expires, on the form or system then in effect
for such exercise. Each such notice must satisfy whatever procedures then apply
to that Option and must contain such representations as the Company requires.
You must, at the same time, pay or direct payment from among the following:



a.   an approved cashless exercise method, including directing the Company to
send the share certificates (or other indicia of ownership) to be issued under
an Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Exercise Price and any required tax withholdings;   b.
  a cashier’s or certified check in the amount of the Exercise Price and any
required tax withholdings payable to the order of the Company; or   c.   to the
extent the Plan and the Administrator permit, by Common Shares of beneficial
interest of the Company with a Fair Market Value equal to all or part of the
Exercise Price (with any balance paid by one of the foregoing methods);
provided, however, that you may not surrender Common Shares as payment unless
you have held such shares for more than six months before the surrender.



(3)   The Option(s) will expire no later than the close of business on the
Option Expiration Date shown on Schedule I (the tenth anniversary of the Date of
Grant). Unless the Administrator determines otherwise at any time, you will
forfeit any unexercisable portions of each Option upon your ceasing to be an
employee for any reason (or, if earlier, upon the Option’s expiration under the
preceding sentence) and will forfeit any exercisable but unexercised portions of
each Option upon the first to occur of (i) the Option’s expiration under the
preceding sentence, (ii) the 90th day after your resignation or other
termination of employment, or (iii) as provided in the Plan if you die or become
disabled.   (4)   The Company may postpone issuing and delivering any Common
Shares for so long as the Company determines to be necessary or advisable to
satisfy the following:



a.   completing or amending any registration or qualification of the Common
Shares or satisfying any exemption from registration under any federal or state
law, rule, or regulation;   b.   complying with any requests for representations
under the Plan;   c.   receiving proof satisfactory to the Company that a person
seeking to exercise the Option after your death is authorized and entitled to
exercise the Option; and   d.   complying with any federal, state, or local tax
withholding obligations.

Page 2 of 5



--------------------------------------------------------------------------------



 



(5)   The Administrator may delay or prohibit the exercise of an Option if
exercise would adversely affect the Company’s status under the Code as a real
estate investment trust or would result in your owning Common Shares in
violation of the restrictions on ownership and transfer of Common Shares
provided in the Company’s Declaration of Trust.   (6)   If, at the time the
Company should issue you Common Shares because of your exercise of an Option, no
current registration statement under the Securities Act of 1933 (the “Securities
Act”) covers such issuance, you must, before the Company will issue such Common
Shares to you:



a.   represent to the Company, in form satisfactory to the Company’s counsel,
that you are acquiring the Common Shares for your own account and not with a
view to reselling or distributing the Common Shares; and   b.   agree that you
may not sell, transfer, or otherwise dispose of the Common Shares issued to you
under the Option unless:



i.   a registration statement under the Securities Act is effective at the time
of disposition with respect to the Common Shares sold, transferred, or otherwise
disposed of; or   ii.   the Company has received an opinion of counsel or other
information and representations satisfactory to it to the effect that
registration under the Act is not required by reason of Rule 144 under the
Securities Act or otherwise.



(7)   If you acquire Common Shares by exercising an Option that is an ISO, you
agree to promptly notify the Company if you dispose of those Common Shares
within one year after you acquired them or within two years after the ISO’s Date
of Grant.   (8)   If any change is made in the Common Shares without the
Company’s receiving consideration (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure, or other transaction
not involving the Company’s receipt of consideration but excluding the
conversion of any convertible securities), the Board will adjust the Option(s)
as to the class(es) and number of shares and price per share of securities
subject to each Option, with the Board’s adjustments being final, binding, and
conclusive.   (9)   You may not exercise an Option if issuing the Common Shares
would violate any applicable federal or state securities laws or other laws or
regulations.   (10)   Nothing in this Agreement restricts the right of the
Company or any of its affiliates to terminate your employment at any time, with
or without cause. The termination of





Page 3 of 5



--------------------------------------------------------------------------------



 



employment, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason therefor, has the consequences provided for under the
Plan and any applicable employment or severance agreement.



(11)   You understand and agree that you will not be deemed for any purpose to
be a shareholder of the Company with respect to any of the Common Shares unless
and until they have been issued to you after your exercise of an Option and
payment for the shares.   (12)   You understand and agree that the existence of
the Option(s) will not affect in any way the right or power of the Company or
its shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other shares, with preference ahead of or
convertible into, or otherwise affecting the Common Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.   (13)   The
laws of the State of Maryland will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.   (14)   Any
notice you give to the Company (including notice of exercise of all or part of
the Option) must be in writing and either hand-delivered or mailed to the office
of the Secretary of the Company (or to the Chair of the Administrator if you are
then serving as Secretary). If mailed, it should be addressed to the Secretary
(or the Chair of the Administrator) of the Company at the Company’s then
corporate headquarters, unless the Company directs optionees to send notices to
another department in the Company or to a third party administrator or specifies
another method of transmitting notice. The Company or other administrator will
address any notices to you at your office or home address as reflected on the
Company’s personnel records. You and the Company may change the address for
notice by like notice to the other, and the Company can also change the address
for notice by general announcements to optionees.   (15)   Wherever a conflict
may arise between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will control.

Capital Automotive REIT

Page 4 of 5



--------------------------------------------------------------------------------



 



     
Date:                                                          
  By:                                                          

         Thomas D. Eckert, President & CEO

ACKNOWLEDGMENT

     I acknowledge receipt of a copy of the Plan, attached hereto. I represent
that I have read and am familiar with the Plan’s terms. By signing where
indicated on Schedule I, I accept each Option subject to all of the terms and
provisions of this Agreement and of the Plan under which it is granted, as the
Plan may be amended in accordance with its terms. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to each Option. I
acknowledge that the Code’s rules may prevent some or all of an Option from
being treated as an ISO even if Schedule I shows it to be an ISO. I further
acknowledge that this Agreement replaces any prior forms applicable to the
Option(s) except to the extent, if at all, inconsistent with an Option’s status
as an ISO.

     
Date:                                                          
                                                           

         Signature of Optionee

No one may sell, transfer, or distribute the Option(s) or the securities that
may be purchased upon exercise of the Option(s) without an effective
registration statement relating thereto or an opinion of counsel satisfactory to
the Company or other information and representations satisfactory to the Company
that such registration is not required.

Page 5 of 5